DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/369,941 filed on 11/12/2021.
Claims 1-15 and 19 were pending and were rejected in the previous final rejection on 08/06/2021. 
Claims 16-18 and 20 were previously canceled and are remained canceled.
Claims 1-2 and 12 have been amended and are hereby entered.
Claims 1-15 and 19 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7, filed 11/12/2021, with respect to the objection of drawings (Fig. 1 & Fig. 6) have been fully considered and are persuasive.  The objection of drawings (Fig. 1 & Fig. 6) has been withdrawn. 
Applicant's arguments, see Page 7, filed 11/12/2021, with respect to the objection of drawing (Fig. 4) have been fully considered but they are not persuasive. Examiner respectfully disagrees because the corrections to the specification did not include the missing reference number “417” from Fig. 4.
Applicant’s arguments, see Page 7, filed 11/12/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 2 and 12 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 2 and 12 has been withdrawn. 
Applicant's arguments, see Pages 7-9, filed 11/12/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-15 and 19 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 7: “…Applicant submits that the claims do represent a practical application in light of the USPTO logic presented with respect to Example 46 of the Oct 2019 guidance.” because the claims are very distinct from Claim 3 of Example 46. The Claim 3 of the Example 46 has significantly more additional elements than the high level processor recited in the instant claims. Claim 3 actually integrates the additional elements and the judicial exception together (or ties them together). For example, in Claim 3 the sorting gate with the sensor and radio frequency transponder are used to determine the animal data, the processor is used to analyze the data, and then all of that information is sent to the Step 2A: NO). The claim is eligible.” However, the instant application lacks this. 
Examiner also respectfully disagrees Applicant’s argument on Pages 8-9: “This claim is as much a practical application as the example, in that it integrates the exception into an overall delivery scheme such that the claim in not directed at some broad generic sales mechanism as suggested, but rather solves a real problem through a practical application.” Examiner respectfully disagrees because the solution (i.e. alerts to assist the driver in finding the vehicle) as described in Paragraph [0058] is the abstract idea, so it is not a technical improvement that can integrate abstract idea into a practical application. See MPEP 2106.05(a) II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more 
Applicant's arguments, see Page 9, filed 11/12/2021, with respect to the 35 U.S.C. 102(a)(1) rejection of Claim 10 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 9: “The portions of Stark cited by the Examiner teach that the delivery agent can send a request to control device 5 and this can result in control of vehicle lights for indication to a delivery agent. That is neither notification of the owner, nor is it “responsive to the vehicle not being located at the prescribed location. In the example provided in Stark, the prespecified location is, for example, a garage. The vehicle is actually located at that location, the location is just large. If the vehicle was not at the location, any amount of light flashing would be useless, as the delivery agent would be at a different location from the vehicle and therefore would not see the lights. Therefore, for at least these reasons, the claim is not anticipated.” Examiner respectfully disagrees because the “prespecified location” can be a specific parking spot (e.g., 15) in the garage, and the delivery agent would send an indicator request to the control device because the vehicle was not at the prespecified location (e.g., parking spot 15). As of notifying owner, in the prior art, the notification is a blinker for everyone to see, which would certainly include the vehicle owner if he or she is in the vicinity. The lack of seeing the flashing lights is also notification to the owner that the vehicle is not at the prespecified location. 
Applicant's arguments, see Pages 9-10, filed 11/12/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1, 2, 4-6, and 8-9 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 9-10: “…claim 1 recites, inter alia, “notify a package recipient responsive to at least one of the vehicle not being located at the vehicle location or the compartment being occupied.” The first of the two limitations separated by “or” is not taught by Stark as previously demonstrated, although the Examiner relies on Suzuki as teaching the second.” because Claim 1 requires only one of the limitations which are taught by Suzuki (see Paragraph [0064] of Suzuki and Page 21 of Final Rejection mailed on 08/06/2021). 
Examiner also respectfully disagrees Applicant’s arguments on Page 10: “There is no user selection of a compartment in Suzuki, nor is there an analysis of a selected compartment to determine if the selected compartment is occupied. Instead, the vehicle itself is considered to be the storage area and the analysis is with regards to whether there is any space inside the storage area for the article. But even if there are things (i.e., occupied) within that storage space, there is no message “responsive to” occupation of that space - at best and for the sake of argument without concession, there is a message responsive to an eventual conclusion that the article will not fit. The claims, on the other hand, call for sending a message responsive to the user identified compartment “being occupied” - i.e., something else is in it. If Suzuki’s system functioned in this manner, then any time there was anything within the vehicle, the message would be sent, but that is not how Suzuki functions.” because Suzuki teaches a user selection of a compartment of a vehicle (i.e., carriage room, rear seat) (see “33i” Suzuki), the accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the user terminal 90 when the purchased article is impossible to fit in the vehicle, which means a message “responsive to” occupation of that space and therefore it reads on the claim. In addition, Suzuki also teaches the article accommodation determining section 14 that determines if the accommodation of the article is possible even by seat arrangement (see Paragraph [0063]). 
Applicant's arguments, see Page 10, filed 11/12/2021, with respect to the 35 U.S.C. 103 rejection of Claim 19 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 11: “The Examiner cites teachings from Oz about activating a lights and horns via an alert sent to the vehicle. There is another teaching about unlocking the vehicle, but that does not relate to Oz's teaching about activating a notification system. So in Oz, the only teaching is that when the delivery vehicle is proximate, the target vehicle receives a message to activate lights and horns. This is not owner contact, the later teaching about owner contact does not apply to this teaching, and there is no selection by the owner of which notification systems to activate.” because Examiner considered flashing lights, horns, and sending an Unlock command to unlock the vehicle as activation of a vehicle notification system. Examiner cited Lyman for teaching sending a confirmation request to an owner for approval and receiving a response from the owner approving which notification systems to activate (see Paragraph [0072] of Lyman and Pages 34-35 of Lyman also teaches the owner selection of which notification systems to activate (i.e. user’s input of the virtual boundary of a designated area where the service may be performed) in Paragraph [0072]. In addition, Lyman teaches that “the designated area within premises may be unarmed when the service personnel arrives at the premises and a remaining area within the premises is armed.” in Paragraph [0073] which indicates the owner selection of which notification systems to activate.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “417” in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-15 and 19
Regarding Claims 1-15 and 19, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system comprising: 
… configured to: 
responsive to an online order: 
receive user selection of a vehicle, associated with a user profile, for use as a delivery site for a package order; 
receive user selection of a compartment of the vehicle for use as a delivery bay; 
receive user identification of an intended vehicle location for use as a delivery location; and 
responsive to determining that a package is ready for delivery: 
determine whether the vehicle is at the intended vehicle location; 
send a request to the vehicle to identify an occupancy condition of the compartment; 
receive a response indicating the occupancy condition of the compartment; and 
notify a package recipient responsive to at least one of the vehicle not being located at the vehicle location or the compartment being occupied.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions 
This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “one or more processors”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, sending, and notifying a package recipient when the vehicle is not at the intended location or the compartment is being occupied by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a delivery process. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2, 3, and 6-9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. These dependent claims Claim 1 such as by defining “the intended vehicle location” in Claim 2, by defining “the processor” in Claim 3, and by defining “the notification” in Claims 6-9. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea.
Claim 4 recites wherein the processor is configured to notify the recipient via … Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 4 recites one additional element – “via text messaging, email or via a mobile application”. This additional element is recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 4 
Claim 5 recites wherein the processor is configured to notify the recipient via …, responsive to the processor further determining that the vehicle is in use. Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 5 recites one additional element – “via an in-vehicle system”. This additional element is recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, the claim is not patent eligible.
Claim 10 recites the following limitations:
A method comprising: 
determining that an order is ready for delivery to a vehicle;
contacting the vehicle to determine whether a vehicle location corresponds to a prespecified location for delivery to the vehicle; and 
notifying a vehicle owner responsive to the vehicle not being located at the prespecified location.
The limitations for Claim 10 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions such as sales activities. Claim 10 does not recite any additional element, and nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea. The claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 11 recites contacting the vehicle to determine whether a vehicle compartment, prespecified for use to complete the delivery, is currently occupied, based on data received from the vehicle; and notifying the owner responsive to the compartment being occupied. Claim 11 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the 
Claim 12 recites pushing notifications corresponding to the vehicle location or compartment to ... Claim 12 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 12 recites one additional element – “to a vehicle computer”. This additional element is recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, the claim is not patent eligible.
Claim 13 recites receiving a new compartment specification responsive to the notification relating to the compartment being occupied and changing a delivery instruction to match the new compartment specification. Claim 13 is Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The method of claim 10, further comprising: 
receiving a new location specification responsive to the notification relating to the vehicle not being at the location; 
determining whether the new location is within a delivery area previously defined for the order; and 
changing a delivery instruction to match the new location specification, responsive to the new location being within the delivery area.
Claim 14 is directed to substantially the same abstract idea as Claim 10
Claim 15 recites the following limitations:
The method of claim 10, further comprising: 
determining whether a time window, pre-associated with the prespecified location has been reached; and 
delaying the notifying until the time window has been reached, responsive to the time window not yet having been reached.
Claim 15 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 19 recites the following limitations:
A method comprising: 4Serial No. 16/369,941Atty. Dkt. No. 84100872 Reply to Final Office Action of August 6, 2021 
determining that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered; 
responsive to the delivery driver vehicle location being within the predefined distance, sending a confirmation request to a predefined owner of the recipient vehicle, requesting approval for …; 
receiving a response to the confirmation request from the owner, approving notification system activation and including specification of which of … should be activated; and 
instructing ...
The limitations for Claim 19 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions such as sales activities. Therefore, other than reciting a generic computerized system nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 19 recites additional elements – “activation of a vehicle notification system”, “a plurality of notification systems”, and “activation of the specified system”. The claim as a whole merely describes how to generally “apply” the concept of determining, sending, receiving, and instructing activation. The claimed computer components are recited a high level of generality and merely invoked as a tool to perform a delivery process. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stark et al. (US PG Pub. No. 2017/0017920 A1; hereinafter "Stark").
Regarding Claim 10, Stark teaches a method comprising: determining that an order is ready for delivery to a vehicle; contacting the vehicle to determine whether a vehicle location corresponds to a prespecified location for delivery to the vehicle (See “It is possible for the motor vehicle to comprise a position detection device, whereby the position data of the motor vehicle is detected constantly or upon fulfillment of a predetermined transmittal condition by the position detection device and transmitted to the central device, ... after which the central device determines, when a shipment is present for delivery, the probable whereabouts of the motor vehicle at the ; and notifying a vehicle owner responsive to the vehicle not being located at the prespecified location (See “When the motor vehicle is located on large parking surfaces, where in particular the reception of satellite navigation signals is disrupted, such as underground garages, the delivery may be very time-consuming, even when the delivery agent 9 knows the identifier of the motor vehicle and/or its color and type, since he first has to search for the motor vehicle. In such situations, the delivery agent 9 sends a request, via a communication device in step S12, to transmit an indicator request to the control device 5. Upon receiving such an indicator request via the communication device 4 of the motor vehicle 1, 2, the control device 5 controls a delivery indicator device 12, namely a blinker of the motor vehicle, to give an indication to the delivery agent.” in Paragraph [0066] wherein the “prespecified location” is considered to be a specific parking spot (e.g., 15) in the garage, and the delivery agent would send an indicator request to the control device because the vehicle was not at the intended location (e.g., parking spot 15)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki et al. (US PG Pub. No. 2019/0283536 A1; hereinafter "Suzuki").
Regarding Claim 1, Stark teaches a system comprising: one or more processors configured to: responsive to an online order: receive user selection of a vehicle, associated with a user profile, for use as a delivery site for a package order (See “FIG. 1 shows a flow chart of a method for drop-off of a shipment in a motor vehicle, which starts with the ordering of a shipment in an online shop in step S1. For this, the vehicle user or a third party authorized by the vehicle user communicates with a server of the online shop and indicates a distinct motor vehicle identification as the delivery address during the ordering process.” in Paragraph [0054] and “... it is possible ; receive user identification of an intended vehicle location for use as a delivery location (See “... the vehicle user can also provide specific position data and time windows for the motor vehicle for a shipment.” in Paragraph [0033]); and responsive to determining that a package is ready for delivery: determine whether the vehicle is at the intended vehicle location (See “It is possible for the motor vehicle to comprise a position detection device, whereby the position data of the motor vehicle is detected constantly or upon fulfillment of a predetermined transmittal condition by the position detection device and transmitted to the central device, ... after which the central device determines, when a shipment is present for delivery, the probable whereabouts of the motor vehicle at the delivery time and provides this to the delivery agent... As the position data in this case the exact positions of the motor vehicle can be stored, but it is also possible to determine only a street, a parking place, a parking structure or the like as the position data.” in Paragraph [0030]).
Stark does not explicitly teach; however, Suzuki teaches receive user selection of a compartment of the vehicle for use as a delivery bay (See “The delivery system 1 receives... vehicle room situation information Crsi of the vehicle 100, which are transmitted from the vehicle 100... the vehicle room situation information Crsi includes information on a number of passengers, a loading situation of carriage and the like, which are detected in the vehicle 100. The delivery system 1... determines whether or not accommodation of the article 212 in the vehicle 100 is possible based on the ; send a request to the vehicle to identify an occupancy condition of the compartment (See “The delivery system 1 receives … vehicle room situation information Crsi of the vehicle 100, which are transmitted from the vehicle 100… the vehicle room situation information Crsi includes information on a number of passengers, a loading situation of carriage and the like, which are detected in the vehicle 100. The delivery system 1 … determines whether or not accommodation of the article 212 in the vehicle 100 is possible based on the vehicle room situation information Crsi.” in Paragraph [0043], “Further, the vehicle room situation information Crsi includes a number of passengers of the vehicle 100 detected in the vehicle 100 (the number of passengers who ride on the vehicle 100 to come to the theme park 200), and a captured image of an inside of the vehicle room.” in Paragraph [0056], “Further, the article accommodation determining section 14 determines that accommodation of the article 212 is impossible when seat arrangement in which a seat equipped with a child seat is folded is necessary, or when the user of the vehicle makes setting to prohibit seat arrangement, even when it is possible to accommodate the article 212 by seat arrangement” in Paragraph [0063], “The vehicle room information transmitting section 167 recognizes the number of passengers on ; receive a response indicating the occupancy condition of the compartment (See “The delivery system 1 receives … vehicle room situation information Crsi of the vehicle 100, which are ; and notify a package recipient responsive to at least one of the vehicle not being located at the vehicle location or the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include a selection of a vehicle compartment and a notification of the compartment being occupied, as taught by Suzuki, in order to make the delivery process more efficiently. For example, the selection of a vehicle compartment for delivery will help customers with finding the package easily after delivery and a notification of the compartment being occupied will give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 2, Stark in view of Suzuki teaches all the limitations of Claim 1 as described above. Stark also teaches wherein the intended vehicle location also includes identification of a time slot when the vehicle will be parked at the vehicle location (See “… the vehicle user can also provide specific position data and time windows for the motor vehicle for a shipment.” in Paragraph [0033]).
Regarding Claim 4, Stark in view of Suzuki teaches all the limitations of Claim 1 as described above. Stark also teaches wherein the processor is configured to notify the recipient via text messaging, email or via a mobile application (See “... a message can be sent automatically to the customer, for example through a SMS, an email, or an application, especially of a mobile communication device.” in Paragraph [0022]).
Regarding Claim 5, Stark in view of Suzuki teaches all the limitations of Claim 1 as described above. Stark also teaches wherein the processor is configured to notify the recipient via an in-vehicle system, responsive to the processor further determining that the vehicle is in use (See “... upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver... As the sign to the driver, it is possible to use for example an indication on a display. For example, the message can be indicated: “Delivery expected in five minutes. Please wait”. The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.” in Paragraph [0039]).
Regarding Claim 6, Stark in view of Suzuki teaches all the limitations of Claim 1 as described above. Stark also teaches wherein the notification includes identification of the intended vehicle location when the notification is responsive to the vehicle not being located at the intended location (See “When the motor vehicle is located on large parking surfaces, where in particular the reception of satellite navigation signals is disrupted, such as underground garages, the delivery may be very time-consuming, even when the delivery agent 9 knows the identifier of the motor vehicle and/or its color and type, since he first has to search for the motor vehicle. In such situations, the delivery agent 9 sends a request, via a communication device in step S12, to transmit an indicator request to the control device 5. Upon receiving such an indicator request via the communication device 4 of the motor vehicle 1, 2, the control device 5 controls a delivery indicator device 12, namely a blinker of the motor vehicle, to give an indication to the delivery agent.” in Paragraph [0066] wherein the “intended location” is considered to be a specific parking spot (e.g., 15) in the garage, and the delivery agent would send an indicator request to the control device because the vehicle was not at the intended location (e.g., parking spot 15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include a notification as described above because the blinker of the vehicle may not work all the time and the delivery agent has to notify the customer if he/she is not able to locate the vehicle to drop off the package.
Regarding Claim 8, Stark in view of Suzuki teaches all the limitations of Claim 1 as described above. Stark does not explicitly teach; however, Suzuki teaches wherein the notification includes identification of the vehicle compartment when the notification is responsive to the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include a notification as described above, as taught by Suzuki, in order to give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 9, Stark in view of Suzuki teaches all the limitations of Claims 1 and 8 as described above. Stark also teaches wherein the notification includes an option to specify a new vehicle compartment (See “…the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in particular in the profile on the central device. For this, it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off, which is possible for example by making an entry in a profile associated with the other motor vehicle on the central device or by a request through any given means of communication, such as SMS or email.” in Paragraph [0024] wherein “another motor vehicle” is considered as “a new vehicle compartment”).
Regarding Claim 11, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches contacting the vehicle to determine whether a vehicle compartment, prespecified for use to complete the delivery, is currently occupied, based on data received from the vehicle (See “Note that as for the loading situation of the carriage in the vehicle room of the vehicle 100, a method that uses load sensors provided in a front right seat 113a, a front left seat 113b, a rear seat 115, the carriage room CR and the like may be adopted, ; and notifying the owner responsive to the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064] “Further, the article accommodation determining section 14 determines that accommodation of the article 212 is impossible when seat arrangement in which a seat equipped with a child seat is folded is necessary, or when the user of the vehicle makes setting to prohibit seat arrangement, even when it is possible to accommodate the article 212 by seat arrangement” in Paragraph [0063], and see also Paragraph [0109] – “The vehicle room information transmitting section 167 recognizes the number of passengers on board the vehicle 100 when the vehicle reaches the theme park 200 by detecting a use situation of the respective seats by the seatbelt sensors 114a, 114b, 116a, 116b and 116c, or by recognizing the passengers from the image of the inside of the passenger room captured by the passenger room camera 117. Further, the vehicle room information transmitting section 167 acquires the image of the inside of the passenger room captured by the passenger room camera 117, and an image of an inside of the carriage room CR which is captured by the carriage room camera 119. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include contacting the vehicle to determine whether the compartment is occupied and notifying the owner if the compartment is being occupied or impossible to put the package, as taught by Suzuki, in order to make the delivery process more efficiently. For example, contacting the vehicle to determine whether the compartment is being occupied will prevent unsuccessful delivery and notifying the owner if the compartment is being occupied or impossible to put the package will give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 12, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark also teaches pushing notifications corresponding to the vehicle location or compartment to a vehicle computer (See “… upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign 
Regarding Claim 13, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark also teaches receiving a new compartment specification responsive to the notification relating to the compartment being occupied (See “…the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in particular in the profile on the central device. For this, it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off, which is possible for example by making an entry in a profile associated with the other motor vehicle on the central device or by a request through any given means of communication, such as SMS or email.” in Paragraph [0024] wherein “another motor vehicle” is considered as “a new vehicle compartment”). 
Stark does not explicitly teach; however, Suzuki teaches changing a delivery instruction to match the new compartment specification (See “The delivery condition setting section 18 decides conditions… for delivering articles to respective vehicles based on delivery request information of the respective vehicles recorded in the user delivery information 33. The delivery request transmitting section 19 transmits the delivery request information for requesting delivery to the delivery company system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include changing a delivery instruction to match the new compartment specification, as taught by Suzuki, in order to improve customer satisfaction.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki and Faaborg et al. (US Patent No. 9024747 B1; hereinafter "Faaborg").
Regarding Claim 3, Stark in view of Suzuki teaches all the limitations of Claims 1 and 2 as described above. Stark in view of Suzuki does not explicitly teach; however, Faaborg teaches wherein the processor is configured to delay notification responsive to the vehicle not being located at the vehicle location until a current time is within the time slot (See “For instance, after receiving notification data at a particular time, the computing device may determine a threshold amount of time (e.g., one minute, five minutes, one hour, etc.) to delay the output of an alert of the notification data. Then, the computing device may output the deferred alert based on the notification data, only in response to determining that the threshold amount of time has 
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use delay notification step of Faaborg to improve the delivery process of Stark in view of Suzuki.
Regarding Claim 15, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches determining whether a time window, pre-associated with the prespecified location has been reached (See “When it is determined that the present time is outside the delivery acceptance time in step S103, and when it is determined that the delivery impossible notice Deng is received in step S105, the store terminal 211 advances the process to step S 106.” In Paragraph [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include determining whether a time window has been reached, as taught by Suzuki, in order to prevent violation of the contract and negative consequences that may have occurred.
Stark in view of Suzuki does not explicitly teach; however, Faaborg teaches delaying the notifying until the time window has been reached, responsive to the time window not yet having been reached (See “For instance, after receiving notification data at a particular time, the computing device may determine a threshold amount of time (e.g., one minute, five minutes, one hour, etc.) to delay the output of an alert of the notification data. Then, the computing device may output the deferred alert based on the notification data, only in response to determining that the threshold amount of time has elapsed since the particular time that the notification data is received. In other words, the computing device may initiate a deferred output of alert based notification data until a particular notification delivery “time window” (e.g., a threshold amount of time after the receipt of the notification data).” in Column 2, Line 45-56).
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use delay notification step of Faaborg to improve the delivery process of Stark in view of Suzuki.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki and Gillen et al. (US PG Pub. No. 2014/0180959 A1; hereinafter "Gillen.
Regarding Claim 7, Stark in view of Suzuki teaches all the limitations of Claims 1 and 6 as described above. Stark in view of Suzuki does not explicitly teach; however, Gillen teaches wherein the notification includes an option to specify a new intended vehicle location (See “The at least one memory and the computer program code is configured to, with the processor, cause the apparatus to at least: … determine one or more alternative delivery locations based at least in part on the received location information; and allow the customer to select one of the one or more alternative delivery locations for delivery of the item.” in Paragraph [0007] and “For example, the alternate delivery location(s) may be communicated to the customer with the notification ....” in Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark in view of Suzuki to include a notification with an option to specify a new vehicle intended location, as taught by Gillen, in order to prevent multiple trips to complete the delivery and to accommodate customers delivery location changes (See Paragraphs [0002] &
[0003] of Gillen).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Gillen.
Regarding Claim 14, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Gillen teaches receiving a new location specification responsive to the notification relating to the vehicle not being at the location (See “In various embodiments, once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at ; determining whether the new location is within a delivery area previously defined for the order (See “In further embodiments, the alternative delivery location may be a dynamic location based on the mobile device 101 GPS or social network account. For this embodiment, the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, intersection) and agree to remain within a predetermined distance from that location (e.g., 1 mile). For example, the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location. The carrier service provider would then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer and make the delivery of the item.” in Paragraph [0073]); and changing a delivery instruction to match the new location specification, responsive to the new location being within the delivery area (See “In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location. The carrier service provider could then use navigation techniques, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the dynamic location of the customer.” In Paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include Gillen, in order to prevent multiple trips to complete the delivery and to accommodate customers delivery location changes (See Paragraphs
[0002] & [0003] of Gillen).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US PG Pub. No. 2018/0240067 A1; hereinafter "Oz") in view of Lyman et al. (US PG Pub. No. 2018/0158265 A1; hereinafter "Lyman").
Regarding Claim 19, Oz teaches a method comprising: Reply to Final Office Action of August 6, 2021 determining that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered (See “While tracking the package delivery vehicle driving toward the delivery location, an application, downloadable from the cloud based system for a package-exchange-service, in the delivery vehicle can notify the cloud-based package-exchange-service of the delivery vehicle's location. The cloud-based package-exchange-service anticipates the delivery of a package to the car and can wake up the vehicle's system by issuing a command. When the package delivery vehicle approaches near the car (like 100 meters), the cloud-based package-exchange-service automatically alerts the vehicle and the vehicle starts flashing lights and beeps a few times.” in Paragraph [0123]).
Although Oz teaches activation of a vehicle notification system when the delivery vehicle location is within the predefined distance (See “When the package delivery vehicle approaches near the car (like 100 meters), the cloud-based package-instructing activation of the specified system (See “To unlock the car once package delivery vehicle reaches the car, the application used by the delivery person uses the Box2Go app to send an Unlock command. The cloud-based package-exchange-service intercepts this command and issues an Unlock command to either of: 1) the dongle module of the target vehicle, 2) the telematics module of the target vehicle, or 3) a client device of the delivery person/vehicle. As an example, the telematics system site triggers an unlock request in the car's telematics module by sending this Unlock command to electromechanically unlock a trunk or door of the vehicle.” in Paragraph [0124]), Oz does not explicitly teach requesting approval for activation of a vehicle notification system. However, Lyman teaches responsive to the delivery driver vehicle location being within the predefined distance, sending a confirmation request to a predefined owner of the recipient vehicle, requesting approval … (See “Accordingly, monitoring module 205 may receive information indicating that the delivery vehicle is at and/or within a predefined distance of the premises.” in Paragraph [0068] and “In some embodiments, before granting the delivery person access to a secure delivery area, the detection module 215 may request the delivery company verify the location of the delivery person. For example, secure delivery module 140-a may query a server of the delivery company (e.g., server 110) to determine the current location of the delivery vehicle associated with the expected delivery. Additionally, or alternatively, before granting the delivery person access to a secure delivery area, the detection module 215 may request that the occupant approve granting the delivery person access ; receiving a response to the confirmation request from the owner, approving notification system activation and including specification of which of a plurality of notification systems should be activated (See “Additionally, or alternatively, before granting the delivery person access to a secure delivery area, the detection module 215 may request that the occupant approve granting the delivery person access to the secure delivery location. For example, the occupant may receive a real-time notification regarding the arrival of the delivery person to the premises. Thus, the occupant may receive a live audio and/or photo and/or video image feed of the delivery in progress. In some cases, the occupant may be enabled to communicate with the delivery person in real-time (e.g., between the occupant's mobile computing device and an intercom at the premises over a data network)… In some cases, the user may identify the virtual boundary of a designated area where the service may be performed.” in Paragraph [0072] and see also Paragraph [0073] – “In some examples, the designated area within the premises may be unarmed when the service personnel arrives at the premises and a remaining area within the premises is armed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Oz to include sending a confirmation request to the vehicle owner and requesting approval for activation of a vehicle notification system, as taught by Lyman, in order to obtain a permission from the vehicle owner to get access to the vehicle for the purposes of security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.K./Examiner, Art Unit 3628